In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-01-00264-CR
_______________

JOE GUERRA, Appellant
V.
THE STATE OF TEXAS, Appellee
                                                                                                                                           
On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause Nos. 858836
 

O P I N I O N

 Appellant pled guilty to the charge of indecency with a child.  The court found
appellant guilty, and assessed his punishment at 15 years confinement.
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The
brief meets the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the records
and stating why there are no arguable grounds of error on appeal.  See Gainous v.
State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant, and he was advised
he had a right to file a pro se response.  Thirty days have passed, and appellant has
not filed a pro se response. 
	We have reviewed the record and counsel's brief.  We hold there are no
arguable grounds for appeal.
	We affirm the judgment.	PER CURIAM
Panel consists of Justices Cohen and Nuchia.
Do not publish.  Tex. R. App. P. 47.